Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Zidulka (4,282,869) discloses a method of causing convective flow of air into a nose towards an oropharynx of the human during consumption of food or beverage by the human (allowing the person to eat the food and drink) (col. 1, lines 55-65), thereby causing a reduction in flow of food and beverage odorants from an oral cavity up a nasopharynx to an olfactory bulb of the human, wherein causing the convective flow of air into a nose towards and oropharynx of the human comprises: directing airflow from an apparatus (10; oxygen supply device – the flow of air causes the convective flow of air within the human's oropharynx, Zidulka has the same steps as recited) (col. 2, lines 30-35) to a face of the human and into the nose of the human during the consumption of food or beverage (allowing the person to eat the food and drink) (col. 1, lines 55-65), whereby an air flow is directed from outside the body into the nose and/or mouth (supply constant predetermined concentration of gas at nose and mouth of a human being) (col. 1, lines 45-55). Llewellyn (2009/0197963) a method of suppressing appetite by delivery of an agent that may mask, cover up or neutralize an odor or smell that is normally active to stimulate the appetite in a patient (para. 0013). Cotabish (3,683,907) teaches a fresh air respirator that directs a stream of air towards the face from between the angles of 0 to 90 degrees with 0 representing an angle directly vertical from the chin and 90 represents an angle pointed directly at the face (It will be seen that the cup is fully adjustable; up and down, forward and backwards) (see FIG. 1 of Cotabish) (col. 2, lines 5-15). However, the prior art of record does not specifically disclose, teach, or suggest the method with a specific use of a device comprising a headset, a fan, and a tube that is specifically adapted to direct air at a face of a human that causes a convective flow of air into the nose towards the oropharynx to diminish the flow of food and beverage odorants from an oral cavity up a nasopharynx, wherein the device worn on the user’s head having a fan that is mounted to the head. Therefore, claims 21-37 have been found allowable since any conclusion of obviousness would have been based upon improper hindsight reasoning using knowledge gleaned from the applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246. The examiner can normally be reached Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL TSAI
Primary Examiner
Art Unit 3619



/MICHAEL J TSAI/Primary Examiner, Art Unit 3619